                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6                                               EUREKA DIVISION

                                   7

                                   8       KAM WONG,                                          Case No. 18-cv-00353-JST (RMI)
                                   9                         Plaintiff,
                                                                                              ORDER ON DISCOVERY MOTIONS
                                  10                  v.
                                                                                              Re: Dkt. Nos. 68, 80
                                  11       ALAMEDA COUNTY, et al.,
                                  12                         Defendants.
Northern District of California
 United States District Court




                                  13

                                  14             On March 11, 2019, Plaintiff’s pending discovery motions, (dkts. 68 & 80), were referred

                                  15   to the undersigned for disposition. See Order (dkt. 83). Both motions are now fully briefed1 and

                                  16   pursuant to Civil Local Rule 7-1(b), the court finds that the motions are due to be determined

                                  17   without oral argument.

                                  18             A.        Motion for Leave to Serve Additional Interrogatories (dkt. 68)

                                  19             In this Motion, Plaintiff seeks permission to “propound [four] additional follow up

                                  20   interrogatories upon Defendant McBride.” Mot. (dkt. 68) at 2. As the basis for this request,

                                  21   Plaintiff points the court to McBride’s response to Plaintiff’s Request for Admissions, wherein,

                                  22   McBride denied that he violated Plaintiff’s constitutional rights. Id. at 5.

                                  23             McBride objects to the Motion on several grounds. First, McBride asserts that Plaintiff has

                                  24   violated Federal Rule of Civil Procedure 33(a) by failing to obtain leave prior to serving these

                                  25   additional interrogatories. Defs.’ Resp. (dkt. 73) at 2. Rule 33 allows for up to twenty-five (25)

                                  26   interrogatories to be served on any one party and requires leave of court prior to the service of

                                  27
                                  28   1
                                           See (dkts. 68, 73, 77, 80, 81, & 86).
                                   1   additional interrogatories. Second, McBride states that Plaintiff’s Motion is disingenuous in that it

                                   2   fails to disclose that Plaintiff has already submitted a second set of interrogatories and that this

                                   3   request would amount to a third set. Id. Third, McBride argues that the requested additional

                                   4   interrogatories “seek to ask Deputy McBride to prove a negative,” and that Plaintiff has neglected

                                   5   “to mention the plethora of discovery responses that have been provided by Deputy McBride (and

                                   6   the other defendants) to date.” Id. at 3. McBride then provides examples of several previous

                                   7   responses to interrogatories. Id. at 3-4.

                                   8           The requested additional interrogatories are as follows:

                                   9                           Interrogatory No. 1: Pertaining to your response to “No. 29”
                                                       of request for admissions. You deny, that you subjected Plaintiff to
                                  10                   cruel and unusual punishments. In other words, you are admitting it
                                                       is okay for you to deliberately house Plaintiff in a pod with mentally
                                  11                   ill inmates and the inhumane conditions of confinement than?
                                  12                           Interrogatory No. 2: Pertaining to your response to “No. 30”
Northern District of California
 United States District Court




                                                       of request for admissions. You deny, that you deprived Plaintiff his
                                  13                   due process. Can you please state all process you have provided and
                                                       or afforded to Plaintiff that were due?
                                  14
                                                              Interrogatory No. 3: Pertaining to your response to “No. 17”
                                  15                   of request for admissions. You responded “that it was not his decision
                                                       to make.” Please state did you ever made recommendations after
                                  16                   October 6, 2017 to have Plaintiff removed and or released from Ad-
                                                       Seg confinement?
                                  17
                                                              Interrogatory No. 4: Pertaining to your response to “No. 32”
                                  18                   of request for admissions. You deny, that you violated Plaintiffs’ U.S.
                                                       Constitutional rights. In other words, you are admitting that it is okay
                                  19                   for you to deliberately house Plaintiff with mentally ill inmates,
                                                       inhumane conditions of confinement and deprives Plaintiff
                                  20                   procedural due process to challenge the Ad-Seg confinement?
                                  21   Mot. (dkt. 68) at 3-5. On review of the proposed third set of interrogatories, the court finds no

                                  22   basis to allow these to be served. Disagreement with previous responses to interrogatories, or

                                  23   requests for admissions, is not a basis for propounding additional interrogatories. McBride has

                                  24   already denied that he was aware of the poor conditions in which Plaintiff described his cell, and

                                  25   McBride has stated that Plaintiff’s classification status and release was not his decision to make.2

                                  26   //

                                  27
                                       2
                                  28    See the previous responses to interrogatories and requests for admissions provided in Defs.’
                                       Resp. (dkt. 73) at 3-4.
                                                                                        2
                                   1   In order to respond to Plaintiff’s proposed additional interrogatories, McBride would need to:

                                   2   admit to placing Plaintiff in a pod with mentally ill inmates and inhumane conditions of

                                   3   confinement; admit that it was his responsibility to provide Plaintiff with due process; admit that it

                                   4   was within his scope of duties to provide recommendations that Plaintiff be removed or released

                                   5   from Ad-Seg confinement; and, admit that it was okay for Plaintiff to be housed with mentally ill

                                   6   inmates, in inhumane conditions of confinement, and to be deprived of due process. These

                                   7   admissions and responses would run contrary to McBride’s previous statements. The proposed

                                   8   interrogatories are argumentative, repetitive, and improper. Again, simply because Plaintiff is

                                   9   unhappy with McBride’s responses, or Plaintiff has thought of other ways to ask the same or

                                  10   similar questions, does not mean that he can propound additional interrogatories. Otherwise, the

                                  11   interrogatory process would be endless.

                                  12          Accordingly, the Motion for Leave to Serve Additional Interrogatories (dkt. 68) is
Northern District of California
 United States District Court




                                  13   DENIED.

                                  14          B.      Motion for Leave to File Motion to Propound Additional Interrogatories (dkt. 80)

                                  15          Plaintiff requests leave to file a motion to serve additional interrogatories on Defendants

                                  16   Almeria, Griffitts, Hattaway, & McBride. Pl.’s Mot. (dkt. 80). Defendants object to the motion on

                                  17   the basis that Plaintiff has failed to meet-and-confer prior to the filing of the Motion. See Defs.’

                                  18   Resp. (dkt. 81). In his Reply, Plaintiff argues that because the Motion seeks leave to file a motion

                                  19   and not a discovery “dispute,” no meet-and-confer was required. See Pl.’s Reply (dkt. 86).

                                  20          Regardless of whether Plaintiff was obligated to meet-and-confer prior to the filing of the

                                  21   instant Motion, the court will require it now. Accordingly, Plaintiff’s Motion for Leave to File

                                  22   Motion to Propound Additional Interrogatories (dkt. 80) is DENIED. The parties are ordered to

                                  23   meet-and-confer in a good faith attempt to reach a resolution of the matter. The parties should

                                  24   keep in mind the principles of the ruling above in relation to the interrogatory procedure. Plaintiff

                                  25   may refile the motion if the parties are unable to reach a joint resolution. Further, Plaintiff is

                                  26   instructed to attempt to meet-and-confer with Defendants before filing any future motions that

                                  27   have any relation to a discovery matter.

                                  28
                                                                                          3
                                   1             IT IS SO ORDERED.

                                   2   Dated: March 19, 2019

                                   3

                                   4
                                                                         ROBERT M. ILLMAN
                                   5                                     United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                     4
